Citation Nr: 0116056	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  97-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from March 1966 to December 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of December 1996 by 
the Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 50 percent rating for post-traumatic 
stress disorder.

A hearing was held at the RO in June 1998 before the 
undersigned Member of the Board.  The Board remanded the case 
for additional development of evidence in December 1998.  The 
requested development has since been completed, and the case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issue on 
appeal has been obtained.  

2.  The veteran's post-traumatic stress disorder is 
productive of severe social and industrial impairment, and 
has been manifested by a suicidal ideation, impaired impulse 
control, difficulty adapting in stressful circumstances, and 
an inability to establish and maintain effective 
relationships.  

3.  The evidence does not demonstrate that the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community, 
that there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or that the claimant is demonstrably 
unable to obtain or retain employment as a result of his 
post-traumatic stress disorder.

4.  The post-traumatic stress disorder has not resulted in 
total occupational and social impairment or symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for post-
traumatic stress disorder are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.21, 4.130, 4.132, Diagnostic Code 
9411 (1996 & 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign a disability rating higher than 50 percent for his 
post-traumatic stress disorder.  The veteran and his 
representative assert that he should be granted at least a 70 
percent rating.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A). 

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new Act, the VA's duties have 
been fulfilled.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate this claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records and his post-service treatment records.  All 
relevant evidence identified by the veteran was obtained and 
considered.  Records from a VA vocational rehabilitation 
folder and from the Social Security Administration have been 
also obtained.  

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 1998.  The veteran was also 
afforded a disability evaluation examination by the VA in 
December 1996 and again in December 1999 for the purpose of 
assessing the severity of the disorder.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the examiners who 
conducted the examinations recorded the past medical history, 
noted the veteran's current complaints, conducted a mental 
status examination, and offered appropriate assessments and 
diagnoses.  Although the examiner noted that at the time of 
the December 1996 examination the claims file was not 
available, the Board finds that the examiner had knowledge of 
the veteran's history which was sufficient to allow him to 
offer an accurate assessment of the severity of the 
disability.  In this regard, the examiner stated that the 
veteran's clinical records were available for review, and 
that the clinical file included previous compensation 
examination reports.  Therefore, the fact that the examiner 
did not have access to the veteran's claims file was 
inconsequential.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected post-traumatic stress disorder.  The 
veteran's DD 214 shows that he served in Vietnam, and his 
awards included the Combat Action Ribbon.

The veteran submitted a claim for disability compensation for 
a "delayed stress reaction" in March 1980; however, the 
claim was denied after the veteran failed to report for an 
examination.  

In December 1993, the veteran again submitted a claim for 
service connection for post-traumatic stress disorder.  His 
medical treatment records were obtained and included VA 
hospital discharge summaries dated in July 1993 and March 
1994, both of which reflected a diagnosis of post-traumatic 
stress disorder.  The veteran was afforded a VA psychiatric 
examination in April 1994.  The diagnoses included post-
traumatic stress disorder, moderate to severe, with panic 
episodes and depressed mood.  Subsequently, in a decision of 
September 1994, the RO granted service connection for post-
traumatic stress disorder with panic episodes and depressed 
mood, and assigned a 50 percent disability rating.  

A VA hospital discharge summary dated in February 1996 shows 
that the veteran was treated for a depressive disorder.  On 
admission, he reported that he felt suicidal.  He 
participated in a treatment program, and reported that he was 
feeling better.  He was sleeping better, and his mood was 
improved.  He interacted appropriately with staff and peers.  
His affect was calm and relaxed and his thoughts were goal 
directed.  No psychosis was noted.  On discharge, the primary 
diagnosis was depressive disorder, in arrest.  The RO 
confirmed the 50 percent rating in a decision of March 1996.  

In December 1996, the veteran was afforded a VA psychiatric 
examination (which is discussed in more detail below).  
Subsequently, in a decision of December 1996, the RO again 
confirmed the 50 percent disability rating.  In January 1997, 
the veteran submitted a notice of disagreement with the 50 
percent rating, and subsequently perfected this appeal.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The Board notes that the regulations containing the rating 
criteria for psychiatric disorders were revised, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  
Where the law and regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional authority to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will consider the veteran's claim for an increased 
rating under both the old and the new rating criteria.  The 
Board notes that the RO also has considered the veteran's 
claim under both the old and the new criteria.  Accordingly, 
a remand for such consideration is not necessary.

Pursuant to the criteria in effect November 6, 1996, and 
prior thereto, under 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996), a noncompensable rating is warranted where there are 
neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is warranted where 
there is emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  

A 30 percent disability rating is warranted where there is 
definite social and industrial impairment.  The Board notes 
that, in a precedent opinion dated in November 1993, the VA 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree," and that it represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 09-93 (O.G.C. Prec. 9-
93 (Nov. 9, 1993)).  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. 
§ 7104(c) (West 1991).  

A 50 percent rating is warranted for considerable social and 
industrial impairment.  A 70 percent rating is warranted for 
severe social and industrial impairment.  A 100 percent 
rating is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or where there 
are totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  A 100 percent rating is also warranted 
where the claimant is demonstrably unable to obtain or retain 
employment.  

Pursuant to the regulations in effect November 7, 1996, and 
thereafter, Diagnostic Code 9434 under redesignated 38 C.F.R. 
§ 4.130 provides that a noncompensable rating is warranted 
when a mental condition has been formally diagnosed, but the 
symptoms are not severe enough to interfere with occupational 
or social functioning, or to require continuous medication.  
A 10 percent rating is warranted when there is occupational 
or social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or where 
symptoms are controlled through continuous medication.  

A 30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When applying the rating 
schedule, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.

The evidence which has been developed in connection with the 
current claim includes the report of a post-traumatic stress 
disorder examination conducted by the VA in December 1996.  
The examiner noted that the veteran reported that he had done 
very little in the 2 3/4 years since his previous examination.  
He slept and watched television.  He did very little 
socialization, and his life was very dull.  He took a 
medication which helped him focus a little better.  He 
continued to be very impatient and had a lot of anger.  He 
tried to avoid confrontations where people would upset him.  
He said that he was just waiting to die.  His sleep was 
erratic.  He tended to sleep excessively, or not at all.  He 
woke with nightmares, and had some "sweat attacks".  He 
said that Ritalin helped him concentrate better.  He took 
Trazodone intermittently for sleep.  

On objective examination, the veteran presented on time.  He 
took a very low key approach.  He tended to respond in a slow 
and deliberate way.  He was sad for the most part, but did 
have some expressive gestures and also had a light chuckle at 
times.  He said that he was real depressed and did give a 
rather futile type of response.  He knew the president and 
the previous president, but not the names of the senators.  
He was able to spell "world" correctly forward and in 
reverse, but had trouble with serial sevens.  He said that 
his mind blocked.  He gave rather concrete responses to 
proverbs.  The diagnoses were post-traumatic stress disorder, 
chronic; attention deficit disorder; substance abuse, mostly 
in remission; and probable mixed personalty disorder with 
passive/aggressive elements.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.  

The report of a social and industrial survey conducted by the 
VA in December 1996 shows that the veteran was calm and 
cooperative during the interview.  He rented a room in a 
house with several other roommates.   He was unemployed and 
received disability benefits from the Social Security 
Administration and the VA.  He was oriented to person, place 
and time.  He reported having difficulty with a memory 
deficit.  He seemed of average intellect and had a history of 
a learning disability and adult attention deficit disorder.  
There was no indication of paranoid ideation, psychosis or 
suicidal tendency.  Prior to service he reportedly struggled 
with academics in school and had difficulty with behavioral 
problems.  He dropped out of high school at age 17 and joined 
the Marine Corp rather than be sent to reform school.  He 
spent 13 months in Vietnam where he served in various 
villages working with orphanages and villagers.  He said that 
he witnessed many dead bodies of Vietnamese children and 
other villagers.  He was also exposed to Vietnamese children 
who were seriously wounded.  He was subjected to rocket 
attacks periodically.  He lost several of his comrades in 
combat.  

The social and industrial survey further shows that after 
service the veteran took classes at a community college, but 
soon dropped out.  He worked at various jobs in the 
construction field from 1970 to 1980, with little success or 
stability in employment.  In 1980, he started working as a 
bouncer in a local bar and this led to bar tending positions 
at several taverns.  He said that he had been hired and fired 
by the same tavern 17 different times.  He attributed this to 
his problem with anger flare-ups.  He had been unemployed for 
five years and did not feel confident about seeking a job due 
to his history of emotional problems.  He did seek assistance 
through the VA vocational rehabilitation program, but had not 
been successful in entering the program.  He said that he 
married a woman in 1979, but the couple had serious problems 
and separated after two months and divorced.  He had not had 
any significant relationships with women for many years.  He 
avoided intimacy and preferred to be alone to avoid emotional 
turmoil.  He reportedly suffered from problems with memory 
deficit.  He said that he did not drive a motor vehicle 
because he feared it would be hazardous due to his problems 
with poor concentration.  He experienced nightmares about 
Vietnam two or three times a week.  He had problems with 
sleep disturbance.  He also had problems with panic attacks, 
claustrophobia, anger management, hypervigilance, exaggerated 
startle response, depression, and avoidance of stimuli.  The 
veteran mentioned that his prescription medications had 
helped his symptoms diminish and helped him in coping.  The 
social worker noted that the veteran's interpersonal 
relationships had been severely dysfunctional, and that his 
history of employment had been unstable. 

VA vocational rehabilitation counseling records show that the 
veteran was found to have an employment handicap, and the 
current reasonable feasibility of vocational rehabilitation 
was questionable and would require an extended evaluation.  
However, the file was closed in April 1997 due to failure of 
the veteran to cooperate with the evaluation process.

The veteran testified in support of his claim during a 
hearing held in June 1998.  He stated that as a result of his 
post-traumatic stress disorder he isolated himself from 
others and did not have any close friends.  He also stated, 
however, that he did have acquaintances.  He said that 
sometimes he just could not seem to get out of the house, and 
would only leave when he ran out of food and had to go to the 
store.  He said that he occasionally saw a relative, but not 
very often.  He also stated that his symptoms included memory 
loss, such as not being able to remember what he watched on 
television the night before.  He also reported problems with 
concentration such as forgetting to look when crossing 
streets.  He said that he had not worked since 1991 when he 
was a bartender.  He recounted that he had been hired and 
fired many times due to not getting along with the owner.  He 
reported that he sometimes had nightmares, and that he slept 
with the lights on.  

VA outpatient mental health treatment records show that the 
veteran has been treated on a regular basis for his post-
traumatic stress disorder.  For example, a VA progress note 
dated in December 1996 shows that the veteran reported that 
he had a deteriorating mood, and that Fluoxetine was not 
helping.  On examination, he was cordial, cooperative, low 
key, reserved, and withdrawn.  The diagnoses were PTSD and 
ADD.  New medications were started.  A record dated in 
January 1997 shows that the veteran requested a refill of 
Methylphenidate.  He said that without it he could not 
concentrate.  A record dated in February 1997 shows that the 
veteran did not show up for a scheduled appointment.  The 
treating psychiatrist noted that he continued to be concerned 
about the veteran's poor compliance and his substantial Axis 
II problems.  

A VA treatment record dated in April 1997 shows that the 
veteran said that some days were good and some were down.  He 
was again homeless and frustrated with the system.  He found 
Ritalin helpful when he needed to concentrate.  There was no 
suicidal ideation, no side effects, and no flashbacks.  His 
nightmares continued.  A record dated in May 1997 shows that 
the veteran requested hospitalization.  It was noted that he 
was homeless, but that he had arranged for an apartment for 
the month of June.  There was no suicidal or homicidal 
ideation.  He admitted to recent beer drinking, but did not 
feel that he needed assistance with alcohol treatment.  He 
admitted to very poor medication compliance, and was offered 
a pill dispenser.  The veteran was offered day treatment 
hospitalization, but he was not interested.  

A record dated in February 1998 shows that the veteran 
reported a significant improvement with medications.  His 
sleep had been good on low dose Alprazolam, and hives (which 
he had previously reported) had not returned.  A record dated 
in May 1998 shows that the veteran reported that he was doing 
well.  He was taking a class and hoped to return to school.  
A record dated in August 1998 shows that overall he had been 
doing okay.   

A record dated in October 1998 shows that the veteran had 
persistent thoughts of suicide based on his sense of failure 
as well as recurrent thoughts of Vietnam.  A psychiatric note 
dated in December 1998 shows that the veteran's mood had 
stabilized and he had found alprazolam to be especially 
effective for sleep and now slept most nights on 1-2 tablets.  
Overall things were as usual.  The impression was PTSD with 
ADD.  Other VA treatment records contain similar information. 

The report of a post-traumatic stress disorder examination 
conducted by the VA in December 1999 shows that the examiner 
reviewed the veteran's claims file and medical records in 
detail.  The veteran reportedly continued to have 
difficulties due to post-traumatic stress disorder very much 
as related in his previous examinations.  He was troubled by 
intrusive thoughts of his experiences in Vietnam.  He could 
not fall asleep easily without medication.  He continued to 
have nightmares three to four times per week.  He was unable 
to tolerate being close to people or in crowds.  He did all 
his shopping at night to avoid that experience.  He had not 
had any meaningful relationship since returning from Vietnam.  
He continued to be easily provoked to anger, and was quite 
irritable at times.  He was quite motivated to find some kind 
of gainful employment, but because of his underlying learning 
disabilities he really did not have the capability to do so.  
His post-traumatic stress disorder caused difficulty as well.  
He was unable to cope with people well enough to function in 
a lower level job that would make him work with the public.  

The examination report further shows that since his last 
examination, he had not been involved in any particularly 
extensive treatment.  He was depending on support from the 
vocational rehabilitation program until they closed his case 
a year and a half ago.  He found that being involved in 
groups of veterans who wanted to talk about Vietnam tended to 
trigger him, so he avoided such groups.  In addition, he 
found it difficult to travel to the clinic because he had to 
take a bus and this placed him in a frustrating situation 
where he had to be around other people on a consistent basis.  
His medications included Ritalin as needed for concentration, 
Alprazolam for sleep, and Depakote for mood control.  

On mental status examination, the veteran was cooperative.  
He presented a somewhat disheveled appearance with marginal 
attention to grooming.  His hygiene, however, was quite good.  
He was oriented to person, place and time.  Motor behavior 
showed some anxiety, and he fidgeted throughout the 
interview.  There was no evidence of impairment in the 
thought processes.  There was also no evidence of delusions, 
hallucinations, or other gross indicators of psychotic 
processes.  The veteran's mood was anxious.  He denied 
suicidal ideation, intent, or plan.  Memory, both recent and 
past, was grossly intact; however, his short term memory 
showed significant impairment which appeared to be a function 
of dyslexia and ADD.  There was no evidence of blocking of 
memory content.  Speech was normal in rate, volume and tone.  
There were no irrelevant, illogical, or obscure patterns 
noted.  There was no evidence of obsessive or ritualistic 
behavior.  Impulse control was rated as marginal.  Judgment 
was rated as reasonably good.  Insight was good.  Reality 
testing and associations were normal.  

The examiner concluded that the veteran was capable of 
managing his personal and financial affairs.  The examiner 
noted that the symptoms of post-traumatic stress disorder 
predominated the clinical picture accounting for the 
predominance of the psychological difficulty which the 
veteran experienced.  These alone would cause him great 
difficulty in sustaining in an occupational setting.  With 
the addition of an attention deficit disorder and dyslexia, 
the veteran was totally disabled from an occupational point 
of view.  The diagnoses were post-traumatic stress disorder, 
attention deficit disorder without hyperactivity, and 
dyslexia in language and mathematics.  The examiner estimated 
that the current GAF was 45.  

Records from the Social Security Administration obtained by 
the VA in October 1999 show that the veteran was found in May 
1994 to be disabled due to a primary diagnosis of an organic 
mental disorder and a secondary diagnosis of post-traumatic 
stress disorder.  Contained in the records from the Social 
Security Administration is a mental status report dated in 
July 1994 which was prepared by a VA psychologist in which he 
gave his opinion that the veteran had post-traumatic stress 
disorder which was severe, and an organic brain syndrome 
which resulted in impairment of memory function and reasoning 
ability.  

After considering all of the relevant evidence, the Board 
finds that the veteran's post-traumatic stress disorder is 
productive of severe impairment, and thus warrants a 70 
percent rating under the "old" schedular criteria.  Such a 
finding is well supported by the veteran's history of social 
isolation and his unstable work history.  The Board further 
finds that a 70 percent rating is also warranted under the 
revised schedular criteria, as the record reflects a history 
of suicidal ideation, impaired impulse control, difficulty 
adapting in stressful circumstances, and an inability to 
establish and maintain effective relationships.  Such 
manifestations have repeatedly been noted in the treatment 
records and the VA examinations.  The Board is aware that the 
veteran does not demonstrate all of the new criteria for a 70 
percent disability rating.  However, the evidence of record 
demonstrates symptomatology and a degree of occupational and 
social impairment which "more nearly approximates" the 
criteria for a 70 percent rating rather than a 50 percent 
rating.  See 38 C.F.R. §§ 4.7, 4.21.

The conclusion that an increased rating is warranted is 
further supported by the fact that the VA examiner assigned a 
GAF score of 50 during the VA examination in December 1996 
and a score of 45 in December 1999.  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.  See 38 C.F.R. § 4.130.  The Board notes that these 
serious symptoms are comparable to the symptoms contemplated 
under the rating schedule for a 70 percent disability rating.  
Accordingly, the Board concludes that the criteria for a 70 
percent disability rating for post-traumatic stress disorder 
are met. 

The Board further finds, however, that the service-connected 
disorder has not resulted in the manifestations contemplated 
for a 100 percent rating under the old criteria.  It is not 
shown that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, that there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
that the claimant is demonstrably unable to obtain or retain 
employment.  Although the veteran testified that he sometimes 
isolates himself, he does not have virtual isolation in the 
community as he does have some acquaintances and occasionally 
sees a relative.  Symptoms bordering on gross repudiation of 
reality have never been noted.  Also, although the VA 
examiner in December 1999 concluded that the veteran was 
totally disabled, he reached this conclusion only after 
consideration of nonservice-connected disabilities in 
addition to the service connected post-traumatic stress 
disorder.  The Board notes that nonservice-connected 
disability may not be considered when assigning the rating 
for a service-connected disability.  See 38 C.F.R. § 4.14 
(2000).

The evidence also does not reflect that the veteran has met 
the criteria for a 100 percent rating under the new criteria 
as it is not shown that he has total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Such manifestations are not noted in the 
medical treatment records, the VA examination reports or the 
veteran's own contentions.  On the contrary, the treatment 
records and VA examinations affirmatively show that symptoms 
such as those contemplated for 100 percent ratings are not 
present.  For example, the veteran has consistently denied 
symptoms delusions or hallucinations, and has had good 
personal hygiene.  He has always been oriented.  Although he 
has had significant memory loss, it has not been so severe as 
to cause loss of memory of his own name, the names of close 
relatives or his own occupation.  Additionally, memory 
impairment was considered due to nonservice-connected organic 
brain syndrome by the VA examiner in 1999.  Accordingly, the 
Board concludes that the schedular criteria for a 100 percent 
rating under the new rating criteria are not met.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  His treatment for post-traumatic stress 
disorder has generally been on an outpatient basis.  With 
respect to whether there is evidence of marked interference 
with employment, the Board notes that the veteran is not 
employed.  However, he has not presented any objective 
medical opinion to support a conclusion that this is due to 
his service-connected post-traumatic stress disorder.  On the 
contrary, the VA examiner in December 1999 gave a medical 
opinion that the veteran's unemployment is not only due to 
his post-traumatic stress disorder but also due to his 
nonservice-connected attention deficit disorder and dyslexia.  
The VA vocational rehabilitation evaluation could not be 
completed due to the veteran's failure to cooperate, and 
therefore, does not provide a basis for concluding that he 
has marked interference with employment over and above the 
severe impairment contemplated by his disability rating.  The 
Board also notes that the allowance of Social Security 
Administration benefits was based primarily on impairment due 
to nonservice-connected disorders.  Nonservice-connected 
disability may not be considered when assigning the rating 
for a service-connected disability.  See 38 C.F.R. § 4.14.  
In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).


ORDER

A 70 percent disability rating for post-traumatic stress 
disorder is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 

